 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS SIMS,                                       No. 2:16-cv-2329 KJM AC P
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    CHRISTOPHER SMITH,
15                       Defendants.
16

17          By order filed October 21, 2019, defendants were given fourteen days to either provide an

18   amended certificate of service showing that they had complied with California Code of Civil

19   Procedure § 415.30 or to re-serve the statement noting death on plaintiff’s sister in a manner that

20   complied with this court’s October 3, 2019 order and the Federal Rules of Civil Procedure. ECF

21   No. 29. Fourteen days have now passed, and defendants have not filed an amended certificate of

22   service or a certificate of service demonstrating alternative service.

23          Accordingly, IT IS HEREBY ORDERED that within seven days of the filing of this order

24   defendants shall show good cause why they should not be sanctioned for failing to comply with

25   the October 21, 2019 order. Prompt filing of an amended certificate of service or a certificate of

26   service demonstrating alternative service, as outlined in the October 21, 2019 order, will be

27   ////

28   ////
                                                        1
 1   deemed full compliance with this order and will discharge the order to show cause. Failure to
 2   timely comply with this order shall result in the imposition of appropriate sanctions.
 3   DATED: November 13, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
